              Case:21-80053-jwb      Doc #:27 Filed: 09/03/2021       Page 1 of 2




                        UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                              ________________________

In re:
                                                Case No. 21-00524-jwb
LARRY ALLEN CLUCHEY,
                                                Chapter 7
                        Debtor.
_______________________________________/

WORLD ENERGY INNOVATIONS,
LLC, f/d/b/a WORTHINGTON ENERGY
INNOVATIONS, LLC,

                             Plaintiff,

         v.                                     Adversary Proceeding No. 21-80053-jwb

LARRY ALLEN CLUCHEY and
SHERRY D. CLUCHEY,

                        Defendants.
_______________________________________/

                               CERTIFICATE OF SERVICE

         I hereby certify that on September 2, 2021, PLAINTIFF’S SUPPLEMENTAL RESPONSE

IN OBJECTION TO DEFENDANT SHERRY D. CLUCHEY’S MOTION TO DISMISS COUNT IV,

COUNT V, COUNT VI, AND COUNT VII was filed electronically with the Clerk using the Court’s

CM/ECF system, which sent notification of such filing to all counsel of record, at the following

addresses:

        Steven Mark Bylenga steve@cbhattorneys.com, nikki@chasebylenga.com,
         molly@cbhattorneys.com, teresa@chasebylenga.com, kelly@cbhattorneys.com,
         1140866420@filings.docketbird.com, bylengasr74219@notify.bestcase.com,
         jo@cbhattorneys.com, jsw@cbhattorneys.com

        Robert F. Wardrop bkfilings@wardroplaw.com, bkrfilings@wardroplaw.com,
         bkwalfilings@wardroplaw.com
             Case:21-80053-jwb        Doc #:27 Filed: 09/03/2021        Page 2 of 2




       And I hereby further certify that on September 3, 2021, copies of PLAINTIFF’S

SUPPLEMENTAL RESPONSE IN OBJECTION TO DEFENDANT SHERRY D. CLUCHEY’S

MOTION TO DISMISS COUNT IV, COUNT V, COUNT VI, AND COUNT VII were served by

first-class U.S. Mail, postage prepaid, and properly addressed to the following:

       Larry Allen Cluchey
       7095 Mindew Drive SW
       Byron Center, MI 49315

       Sherry D. Cluchey
       7095 Mindew Drive SW
       Byron Center, MI 49315

       Office of the U.S. Trustee
       The Ledyard Building, 2nd Floor
       125 Ottawa NW, Suite 200R
       Grand Rapids, MI 49503


Dated: September 3, 2021                         /s/ John C. Cannizzaro
                                                 Tyson A. Crist
                                                 John C. Cannizzaro
                                                 ICE MILLER LLP
                                                 250 West Street, Suite 700
                                                 Columbus, OH 43215
                                                 Phone: 614.462.2700
                                                 Fax: 614.462.5135
                                                 tyson.crist@icemiller.com
                                                 john.cannizzaro@icemiller.com

                                                 Counsel for Plaintiff,
                                                 World Energy Innovations, LLC,
                                                 f/d/b/a Worthington Energy Innovations, LLC
